Citation Nr: 0531087	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  95-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach 
disorder.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1994 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia, which denied the issue on appeal.  The 
veteran appealed the issue to the Board, which denied the 
issue on appeal in a February 2003 decision.  

The veteran then appealed this case to the United States 
Court of Appeals for Veterans Claims (Court), which in a June 
2003 order, vacated the February 2003 Board decision denying 
service connection for a chronic stomach disorder and 
remanded it to the Board for further development pursuant to 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The case was remanded to the RO by the Board in 
April 2004 and is now returned to the Board for further 
appellant consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's stomach disorder is not shown to be related 
to service or an incident of service origin and is not shown 
to be due to an ulcer that manifested within one year of his 
discharge.




CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a stomach disorder was received in 
May 1994.  After denying the veteran's claim in November 
1994, the RO provided initial notice of the provisions of the 
VCAA in a June 2002 letter, as well as in a supplemental 
statement of the case issued the same month.  The RO issued 
other VCAA letters concerning the issue of the service 
connection in April 2004 and July 2004, pursuant to the 
Board's April 2004 remand instructions.  In these letters, 
the veteran was told of the requirements to establish service 
connection for a stomach disorder, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim, including specific instructions 
regarding records of medical treatment in places that were 
cited by the Board in its April 2004 remand.  The duty to 
assist letters and the supplemental statements of the cases 
issued in June 2002 and in August  2005 specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. 
 3.159(c)(4).  The evidence of record includes examination 
reports, and the most recent examination report of August 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as ulcers (gastric or 
duodenal) manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a chronic stomach disability.

According to the service medical records, the veteran sought 
treatment after having fallen while ice skating in January 
1966.  He reported that his testicles were very painful and 
that this pain radiated upward and across his abdomen.  A 
physical examination demonstrated a soft abdomen with minimal 
tenderness.  The examiner provided an impression of 
musculoskeletal pain.

In May 1966, the veteran again sought medical care.  He 
reported that his navel was sore and that this soreness 
radiated to his right side.  He also described stomach cramps 
and stated that, for the past week, he had experienced nausea 
and had not been able "to hold down" any food.  A physical 
examination demonstrated that the veteran's abdomen was soft 
and nontender with no organomegaly.  No weight loss was 
noted.  Another May 1966 treatment record revealed complaints 
of some degree of gastrointestinal upset and dysuria while 
catheterized following a head trauma.  He was treated with 
Maalox and Gantrisin and his dysuria subsided.  The diagnosis 
was acute cystitis.  

The report of the September 1967 separation examination 
demonstrated that the veteran's abdomen and viscera were 
normal.  The one-inch right mid-abdomen scar was not 
considered to be disabling.

In October 1967, the veteran was discharged from active 
military duty.  At a December 1969 VA evaluation, he 
complained of continuous constipation and mild diarrhea on 
the day of the examination.  He denied having a history of 
abdominal pain or bleeding. A physical examination 
demonstrated that the veteran's abdomen was flat with no 
masses, tenderness, or organomegaly.

Records from 1968 to 1970 primarily reflect treatment for 
residual injuries from a car accident in September 1968, as 
well as psychiatric problems, with no reference to stomach 
problems.  He was noted to have habits of 3 packs a day 
smoking and drinking beer several times a week, and 
occasionally getting drunk on whiskey twice a year in an 
undated record.  

The first post-service evidence of medical treatment for 
stomach problems is dated in February 1973, when the veteran 
reported that the medicine that he was taking for his 
"nerves" was causing him to develop an upset stomach. 

Private treatment records dated in July 1989 reflect that the 
veteran underwent an esophagogastroduodenoscopy because of 
gastrointestinal bleeding.  His post-operative diagnosis was 
hemorrhagic gastritis.

Between November and December 1989, the veteran was 
hospitalized at a VA medical facility for approximately one 
month for treatment for physical therapy following a motor 
vehicle accident.  A physical examination conducted during 
the hospitalization demonstrated that the veteran's abdomen 
was soft and nontender with normal abdominal sounds and no 
organomegaly.  The treating physician noted that the veteran 
was being followed at the surgery and genitourinary clinics 
for occasional abdominal pains.  At the time of discharge, 
the veteran was medically stable and was diagnosed with 
status post left hemiparesis, chronic low back pain, and a 
peptic ulcer.

Thereafter, at a September 1991 private neurological 
evaluation, the veteran reported that he continued to 
experience "a lot" of gastrointestinal discomfort, including 
heartburn, burning pains, cramps, and bloating sensations 
which were more localized in his left lower quadrant.  In 
December 1991, the veteran sought treatment for complaints of 
abdominal pain and severe reflux and peptic type symptoms 
despite the daily use of medication such as Zantac.  An 
esophagogastroduodenoscopy with biopsy reflected the presence 
of a large diaphragmatic hernia as well as moderate gastric 
erythema.

Additional private clinical records indicate that in January 
1992, the veteran continued to complain of abdominal 
bloating, lower abdominal cramps, diarrhea, some rectal 
bleeding, some nausea (but no vomiting), and dizziness.  A 
medical record dated two months later indicated that the 
veteran continued to take Pepcid for his reflux.

In November 1992, the veteran reported intermittent left-
sided abdominal pain with some rectal bleeding.  A flexible 
sigmoidoscopy completed in December 1992 provided normal 
results to 40 centimeters, except for a few scattered sigmoid 
diverticula.  No significant internal hemorrhoids were seen 
in the retroflex view in the rectum.  A barium enema 
completed at that time was normal.

Subsequently, in January 1998, the veteran sought private 
treatment for complaints of rectal bleeding, upper and lower 
abdominal pain, decreased appetite, and an inability to 
tolerate certain foods.  A physical examination demonstrated 
that the veteran's abdomen was soft and non-distended with no 
mass, no organomegaly, normal bowel sounds, and discomfort to 
palpation in multiple locations in all four quadrants.  The 
examining physician provided an impression of persistent 
rectal bleeding as well as abdominal pain in the right lower 
quadrant, left lower quadrant, left upper quadrant, and right 
upper quadrant.  The physician noted that the veteran's 
abdominal pain is worsened by eating and has been associated 
with abdominal distention and gas.

A colonoscopy completed several days later in January 1998 
provided final diagnoses of diverticulosis with a few 
scattered diverticula in the right and left colon as well as 
internal hemorrhoids.  An esophagogastroduodenoscopy with 
biopsy, which was completed on the same day, included final 
diagnoses of gastric erythema/gastritis with H. pylori 
positive, duodenitis, a 4-centimeter hiatal hernia, gastric 
erosions, and mild peptic esophagitis.

In February 1998, the veteran reported that he had been 
taking the medicine prescribed.  In addition, he stated that 
he was experiencing less gastrointestinal symptoms and that 
he felt better.

An April 1998 private medical record indicated that the 
veteran had finished his antibiotics and continued to take 
Pepcid.  He reported that his symptoms included heartburn, "a 
lot" of nausea with food, and frequent epigastric pain.

In October 1998, the veteran underwent a fee-basis 
compensation and pension examination, at which time he 
described a peptic ulcer disease "dating back to the 1970s" 
with intermittent episodes of hematemesis (with the last 
occurrence in April 1998 when an upper endoscopy showed the 
presence of a duodenal ulcer), intermittent alternating 
episodes of diarrhea and constipation, intermittent left 
lower quadrant abdominal pain which is worsened by eating 
certain foods such as milk and milk products, gas, bloating, 
and abdominal distention.  A physical examination 
demonstrated no abdominal scars.  There was pain and 
tenderness on deep palpation in the left lower quadrant of 
the abdomen.

The examiner assessed a peptic ulcer disease by history, 
weight loss of approximately 25 pounds over the past four 
months, and left lower quadrant abdominal pain to deep 
palpation which is worsened by eating (especially milk and 
milk products).  The examiner found no physical signs of 
anemia.

Upon review of the veteran's records, the examiner noted that 
the veteran had a history of bleeding hemorrhagic gastritis 
in 1989 (with no documented ulcer); that his last upper 
endoscopy in January 1998 revealed gastritis but no ulcers; 
that there was no documentation of recent active bleeding, 
erosions, or ulcerations; that tests in January 1998 showed 
that the veteran was not anemic; that the barium enema and 
flexible sigmoidoscopy completed in 1992 indicated the 
presence of scattered diverticula but no active bleeding; and 
that there was no documentation to support a diagnosis of 
partial obstruction or delayed motility.

Additionally, in a March 1999 addendum, this examiner noted 
that the veteran has, or has had, several gastrointestinal 
disorders.  In particular, the examiner noted that the 
veteran's history of multiple episodes of gastritis, which 
can be a recurrent and chronic disorder, may still be 
current.  Also, the examiner explained that the etiologies 
for gastritis include a bacteria defined as Helicobacter 
pylori as well as the use of NSAID pain medications such as 
Motrin and that the record contained no indication that the 
veteran's gastritis was related to his active service.

Furthermore, the examiner noted that the veteran has 
scattered diverticula of his large bowel, which, most of the 
time, is asymptomatic but can at times bleed and cause 
abdominal pain.  The examiner concluded that the record 
contained no evidence that the veteran's diverticula were 
related to his active service.

Also, the examiner noted the veteran's history of a bleeding 
peptic ulcer disease and his history of rectal bleeding.  The 
examiner stated that the veteran's ulcer disease is not 
active and that, even if it were present, the record provided 
no evidence of a relationship between such a disability and 
the veteran's active service.  With regard to the veteran's 
history of rectal bleeding, the examiner concluded that the 
veteran is not anemic and that his rectal bleeding is not an 
active problem.  Also, the examiner explained that the 
evidence of record does not support the conclusion that any 
disability manifested by rectal bleeding that the veteran may 
have previously had is service-related.

Moreover, the examiner acknowledged that the veteran 
experiences symptoms of chronic abdominal pain, gas, and 
bloating.  The examiner noted that the record contains no 
documentation to support a diagnosis of obstruction or 
delayed motility and that he was unable to determine with any 
medical certainty whether such symptoms are related to the 
veteran's active military service.

The veteran was hospitalized for aortic surgery between 
September 2001 and October 2001.  No gastrointestinal 
findings were given in these records although a history of an 
unspecified bleed 10 years ago was given.  

In February 2002 the veteran was seen for a private 
examination including a general medical examination and heart 
condition examination.  The general examination did not give 
any complaints of a gastrointestinal nature.  His abdomen was 
found to be within normal limits.  

VA records from 2002 revealed that the veteran in a March 
2002 visit, complained that a doctor at the Roosevelt 
Institute "messed up" his stomach by giving medication that 
he claimed caused a hole in his stomach.  In April 2002 the 
veteran was seen for patient education about gastroesophageal 
reflux disease (GERD) defined as when a valve between the 
stomach and esophageus leaks causing digestive fluids and 
stomach acid to "back up" into the esophageus.  He was 
advised as to steps to take to avoid symptoms such as 
avoiding certain spicy, citrus and fatty foods, taking 
antacids and sleeping with his head elevated.  Also in April 
2002, he underwent screening for colorectal cancer, with his 
stool found to be guaiac negative.  Among the problems he was 
assessed with in April 2002 was GERD/history of "bleeding 
ulcers."

In a June 2002 VA telephonic note, the veteran called saying 
that he had a history of chronic back pain, but starting 
Friday, he had been having severe pain in the right side of 
the abdomen from the belly button to the testicles and in the 
lower back.  He complained that no medications helped, 
including anti gas medication.  He also gave a history of 
seizure the previous night.  The assessment was abdominal, 
testicular and back pain and seizure activity.  

In March 2004, the veteran was seen with complaints that he 
had blood in his stools for over 30 years.  Three occult 
readings taken were heme positive.  The assessment was 
history of GI bleed.  He was referred for an upper 
gastrointestinal series (UGI).  An addendum dated in March 
2004 indicates that the veteran stated having had numerous 
UGI's, barium enemas (BE) and endoscopies over the years and 
refused to have any more.   

VA gastroenterology records from August 2004 indicate a 
history obtained from the veteran of initial problems with 
his stomach and being told he had gastritis.  He had one 
episode of vomiting blood and being given Maalox, and 
continued to have repeat episodes of abdominal pain.  He was 
never evaluated with an endoscopy at that time and it wasn't 
until 16 years ago that he had one episode of hematemesis and 
underwent endoscopy.  He was found to have a duodenal ulcer 
and was placed on Zantac.  He indicated that he had 6 
endoscopies for this period.  His last endoscopy was 3 months 
ago and he was found to have polyps removed by a private 
physician.  He was now on omeprazole which was helping the 
stomach.  He smoked 3 packs a day and 10 cigars for the past 
30 years.  He drank socially in small amounts.  He indicated 
that he had a duodenal ulcer due to Feldene, and was allergic 
to Motrin.  Examination of the abdomen revealed it to be 
soft, nontender with no masses.  The assessment was history 
of duodenal ulcer.  

The report of an August 2004 VA examination revealed that the 
examiner reviewed the claims file.  This revealed that in May 
1966, the veteran had an episode of abdominal pain and cramps 
with nausea at the time.  He was treated for gastroenteritis 
and no hematemesis or bleeding was documented at the time.  
In 1989 he had one episode of gastrointestinal bleeding 
secondary to medication, Feldene.  Also in 1991 he had 
symptomatology consistent with reflux.  He underwent 
endoscopy at that time and was positive for gastritis due to 
helicobacter pylori.  He was treated at that time, with 
findings of gastritis, duodenitis, hiatal hernia and 
esophagitis.  Also he underwent coloscopy in the past which 
revealed diverticulitis because at that time he was 
complaining of rectal bleeding and also had internal 
hemorrhoids.  

He was noted to be a heavy smoker, smoking 3 packs a day, 
plus 10 to 11 cigars daily.  In the past he used to drink 
alcohol.  Review of his record and per his history, there was 
no documentation that he had a duodenal ulcer or 
symptomatology consistent with abdominal pain.  Also on 
separation examination, there was no complaints regarding his 
gastrointestinal tract.  The veteran stated that he had some 
gastritis while in the military, but there was no 
documentation of duodenal ulcer or bleeding in the military.  
He did have helicobacter pylori infection and gastritis in 
the past and was told to quit smoking at that time.  

The impression in the August 2004 VA examination was of 
possible episode of gastritis while in the military.  There 
was no evidence to suggest that he had a duodenal ulcer or 
intestinal bleeding.  There was no evidence that the 
veteran's chronic stomach problems were due to his initial 
episode when he was in active duty.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a stomach disorder.  None of the records 
concerning treatment for the veteran's stomach problems 
contain any opinion linking any such disorder found in 
service.  The August 2004 VA examination, based on review of 
the medical records, reached the conclusion that there was no 
evidence to link the veteran's current chronic stomach 
problems to those inservice stomach complaints.  The 
inservice stomach complaints were shown to be acute and 
transitory and resolved without residuals.  

There is also no evidence to suggest that the veteran's 
current stomach disorder is due to an ulcer disability having 
been manifest to a compensable degree within one year of his 
discharge from active service in October 1967.  The earliest 
evidence of a post-service stomach disorder is shown to have 
been in February 1972, when the veteran complained of stomach 
pain he said was due to taking medication for a psychiatric 
disorder.  Elsewhere, the records suggest that in 1989 he had 
one episode of gastrointestinal bleeding secondary to 
medication, Feldene.  

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his claimed disabilities are 
the result of his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's chronic stomach 
disorder and active service or, in the alternative, medical 
evidence establishing manifestation of stomach disorder as an 
ulcer condition within the one-year presumptive period 
following discharge from active duty, the Board is not able 
to find that the veteran's chronic stomach disorder is the 
result of his active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for chronic stomach 
disorder as the direct result of his active service or as 
manifested within the one-year presumptive period following 
his discharge from active service.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a chronic stomach disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


